DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the limitation “wherein the processor comprises at least two control algorithms that maintain the apparatus in closed loop control and that calculate an input of the at least one infusion pump or valve based on both a last 
	In applicant’s arguments beginning on Page 8 of the response under the header 112 rejections, applicant provides no support from the specification or drawings for the aforementioned limitations except for Page 43 Lines 6-7 (likely Lines 7-8) which read “The control module then calculates the difference between a predetermined setpoint defined by the caregiver or preprogrammed into the system, and the feedback measure.” This sentence does not provide support for the limitations of Claim 2 and 8. Furthermore, one of ordinary skill in the art would not infer the limitations of Claims 2 and 8 from applicant’s specification Page 43 Lines 6-7 (likely Lines 7-8) or any other portion of applicant’s specification and/or drawings.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the subject’s correct weight" in Line 17. Claim 7 recites the limitation "the subject’s correct weight" in Lines 19-20. There is insufficient antecedent basis for these limitations in the claims. For purposes of 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) and further in view of Martin (USPGPub 2006/0009733).

Re Claim 1, Bibian discloses an apparatus for automated drug delivery of anesthesia or sedation comprising at least two input channels for connecting with electroencephalogram (EEG) electrodes, having a signal, for application to a subject's head (Bibian Pgs. 1-2 ¶ 0010; Pg. 15 ¶ 0127-0129); and a processor comprising an algorithm for real-time monitoring of the subject's EEG signals, quantifying the EEG signal, and calculating an index based on the subject's quantified EEG signals (Bibian Pg. 2 ¶ 0013-0014; Pg. 5 ¶ 0045).
	However, Bibian fails to disclose an interface adapted for entering the subject's weight and a predetermined index setpoint prior to administration of a drug for anesthesia or sedation 
	Burton discloses an apparatus for monitoring consciousness (Burton Abstract) comprising at least one infusion pump or valve for delivery of an anesthetic or sedative drug (Burton Pgs. 17-18 ¶ 0211; 0219; Fig. 48); an interface adapted for entering the subject's weight and a predetermined index setpoint prior to administration of a drug for anesthesia or sedation to the subject (Burton Pg. 4 ¶ 0040; Pgs. 10-11 ¶ 0131-0135; Pg. 13 ¶ 0165; Pgs. 34-36 ¶ 0529-0554); wherein the at least one infusion pump or valve is adapted to be operated in a closed-loop, automatically and without human interaction to maintain the subject's unconsciousness at the predetermined index setpoint (Burton Pgs. 10-11 ¶ 0130-0131; Pgs. 17-18 ¶ 0210-0211) and the infusion pump or valve is adapted to be adjusted continuously with a processor to calculate an adequate modification of an infusion rate of an anesthetic or sedative drug to reach and/or maintain the predetermined index setpoint based on both the calculated index and the subject's weight once the apparatus has been applied to a subject, the subject's weight 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bibian to comprise an interface adapted for entering the subject's weight and a predetermined index setpoint prior to administration of a drug for anesthesia or sedation to the subject; at least one infusion pump or valve for delivery of an anesthetic or sedative drug; and wherein the at least one infusion pump or valve is adapted to be operated in a closed-loop, automatically and without human interaction to maintain the subject's unconsciousness at the predetermined index setpoint and the infusion pump or valve is adapted to be adjusted continuously with the processor to calculate an adequate modification of an infusion rate of the anesthetic or sedative drug to reach and/or maintain the predetermined index setpoint based on both the calculated index and the subject's weight once the apparatus has been applied to a subject, the subject's weight and the predetermined index have been entered by a user into the interface, and the apparatus thereafter has been set into the closed loop as disclosed by Burton for the purpose of maintaining a patient's unconsciousness via an apparatus operated in an automatic closed loop fashion.
	Bibian and Burton fail to disclose infusion adjusted continuously based on both the calculated index and the subject's weight, independent of the calculated index. Martin discloses 

Re Claim 2, Bibian in view of Burton and further in view of Martin discloses all of the limitations of Claim 1. Bibian discloses a processor (Bibian ¶ 0013-0014) comprising at least two control algorithms that maintain the apparatus in closed loop control (Bibian ¶ 0019). However, Bibian does not disclose the at least two control algorithms calculate the input of the at least one infusion pump based on both a last available EEG signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; and the at least one infusion pump or valve is further automatically operated in closed loop based on the calculated input of said first control algorithm when the EEG signal is available, and based on the calculated input of the said second control algorithm when the EEG signal is not available. 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the processor having at least two control algorithms of Bibian in view of Burton and further in view of Martin to calculate the input of the at least one infusion pump based on both a last available EEG signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; and the at least one infusion pump or valve is further automatically operated in closed loop based on the calculated input of said first control algorithm when the EEG signal is available, and based on the calculated input of the said second control algorithm when the EEG signal is not available as disclosed by Burton for the purpose of maintaining a patient’s unconsciousness via an apparatus operated in an automatic closed loop fashion.

Re Claim 3, Bibian in view of Burton and further in view of Martin discloses all of the limitations of Claim 1. Bibian also discloses a cortical suppression detection function on the processor adapted to monitor and notify the user when a subject's brain function is suppressed below a threshold level (Bibian Pg. 9 ¶ 0082 and Pg. 12 ¶ 0098-0099).

Re Claim 4, Bibian in view of Burton and further in view of Martin discloses all of the limitations of Claim 1. Bibian further discloses wherein the processor comprises at least two control algorithms and the processor is adapted to automatically switch between the two control algorithms based on the subject’s reaction to the drug administration (Bibian ¶ 0007-0010, 0073-0082). 

Re Claim 5, Bibian in view of Burton and further in view of Martin disclose all of the limitations of Claim 1. Burton further discloses wherein the calculated index is used in controlling the at least one infusion pump or valve through adaptive control (Burton Pg. 4 ¶ 0040; Pgs. 10-11 ¶ 0131-0135; Pg. 13 ¶ 0165; Pgs. 34-36 ¶ 0529-0554) for the purpose of maintaining a patient's unconsciousness (Burton Pgs. 10-11 ¶ 0131; Pg. 13 ¶ 0165; Pg. 18 ¶ 0219; Pgs. 34-36 ¶ 0529-0554; Figs. 16 and 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the processor of Bibian in view of Burton and further in view of Martin to be configured to control the at least one infusion pump or valve controlled through adaptive control.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) and further in view of Martin (USPGPub 2006/0009733) as applied to Claim 1 above, and further in view of Hungerford et al. (USPGPub 2012/0095433).

Re Claim 6, Bibian in view of Burton and further in view of Martin disclose all of the limitations of Claim 1. Furthermore, Bibian discloses delivering an anesthetic, sedative, and analgesic to an unconscious subject (Bibian Pg. 5 ¶ 0047). Bibian in view of Burton and further in view of Martin disclose the processor automatically adjusts in closed-loop with no intervention as previously described in Claim 1. However, neither Bibian nor Burton and Martin disclose at least two automatically operated infusion pumps and/or valves.
	Hungerford discloses a dual infusion pump system (Hungerford Fig. 11) and automatic control method (Hungerford Pg. 2 ¶ 0012; Pgs. 3-4 ¶ 0022) wherein the second infusion pump can act as a redundancy for infusing a medicament in case an error occurs with the first (Hungerford Pg. 2 ¶ 0012). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bibian in view of Burton and further in view of Martin to have at least two automatically operated infusion pumps as disclosed by Hungerford wherein the second infusion pump can act as a redundancy for infusing a medicament in case an error occurs with the first.

Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) and .

Re Claim 7, Bibian discloses an apparatus for automated drug delivery of anesthesia or sedation comprising at least two input channels for connecting with electroencephalogram (EEG) electrodes, having a signal, for application to a subject's head (Bibian Pgs. 1-2 ¶ 0010; Pg. 15 ¶ 0127-0129); and a processor comprising an algorithm for real-time monitoring of the subject's EEG signals, quantifying the EEG signal, calculating an index based on the subject's quantified EEG signals (Bibian Pg. 2 ¶ 0013-0014; Pg. 5 ¶ 0045); and delivering an anesthetic, sedative, and analgesic to an unconscious subject (Bibian Pg. 5 ¶ 0047).
	However, Bibian fails to disclose an interface adapted for entering the subject's weight and a predetermined index setpoint prior to administration of a drug for anesthesia or sedation to the subject; and wherein an infusion pump or valve is adapted to be operated in a closed-loop, automatically and without human interaction to maintain the subject's unconsciousness at the predetermined index setpoint, and the infusion pump or valve adapted to be adjusted continuously with the processor to calculate an adequate modification of an infusion rate of the anesthetic or sedative drug to reach and/or maintain the predetermined index setpoint based on both the calculated index and the subject's weight once the apparatus has been applied to a subject, the subject's weight and the predetermined index have been entered by a user into the interface and the apparatus thereafter has been set into the closed loop.
	Burton discloses an apparatus for monitoring consciousness (Burton Abstract) comprising at least one infusion pump or valve for delivery of an anesthetic or sedative drug 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Burton to comprise an interface adapted for entering the subject's weight and a predetermined index setpoint prior to administration of a drug for anesthesia or sedation to the subject; and wherein an infusion pump or valve is adapted to be operated in a closed-loop, automatically and without human interaction to maintain the subject's unconsciousness at the predetermined index setpoint, and the infusion pump or valve adapted to be adjusted continuously with the processor to calculate an adequate modification of an infusion rate of the anesthetic or sedative drug to reach and/or 
	Bibian in view of Burton fail to disclose at least two infusion pumps or valves with a first infusion pump or valve adapted for delivery of either an anesthetic or sedative drug and a second infusion pump or valve adapted for delivery of an analgesic. Martin discloses an infusion pump assembly comprising two infusion pumps with a first infusion pump or valve adapted for delivery of either an anesthetic/sedative drug and a second infusion pump or valve adapted for delivery of an analgesic (Martin Pg. 1 ¶ 0006) wherein both anesthetic or sedative and analgesic drugs are delivered in different quantities during surgical procedures. Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have modified the infusion pump of Bibian in view of Burton to be configured as two infusion pumps with a first infusion pump adapted for delivery of either an anesthetic or sedative drug and a second infusion pump adapted for delivery of an analgesic as disclosed by Martin wherein both anesthetic or sedative and analgesic drugs are delivered in different quantities during surgical procedures.
	Bibian in view of Burton fail to disclose infusion adjusted continuously based at least in part on both the calculated index and the subject's weight, independent of the calculated index. Martin733 discloses a BIS closed loop anesthetic delivery system where infusion is adjusted continuously based at least in part on both a calculated index (wherein bispectral 

Re Claim 8, Bibian in view of Burton and further in view of Martin and Martin733 disclose all of the limitations of Claim 7. Bibian discloses a processor (Bibian ¶ 0013-0014) comprising at least two control algorithms that maintain the apparatus in closed loop control (Bibian ¶ 0019). However, Bibian does not disclose the at least two control algorithms calculate the input of the at least one infusion pump based on both a last available EEG signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; and the at least one infusion pump or valve is further automatically operated in closed loop based on the calculated input of said first control algorithm when the EEG signal is available, and based on the calculated input of the said second control algorithm when the EEG signal is not available. 
	Burton discloses a processor comprising at least two control algorithms wherein the at least two control algorithms calculate the input of the at least one infusion pump based on both a last available EEG signal, the first control algorithm having a first refresh rate and the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the processor having at least two control algorithms of Bibian in view of Burton and further in view of Martin to calculate the input of the at least one infusion pump based on both a last available EEG signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; and the at least one infusion pump or valve is further automatically operated in closed loop based on the calculated input of said first control algorithm when the EEG signal is available, and based on the calculated input of the said second control algorithm when the EEG signal is not available as disclosed by Burton for the purpose of maintaining a patient’s unconsciousness via an apparatus operated in an automatic closed loop fashion.

Re Claim 9, Bibian in view of Burton and further in view of Martin and Martin733 disclose all of the limitations of Claim 7. Bibian also discloses a cortical suppression detection function on the processor adapted to monitor and notify the user when a subject's brain function is suppressed below a threshold level (Bibian Pg. 9 ¶ 0082 and Pg. 12 ¶ 0098-0099).

Re Claim 10, Bibian in view of Burton and further in view of Martin and Martin733 disclose all of the limitations of Claim 7. Bibian further discloses wherein the processor comprises at least two control algorithms and the processor is adapted to automatically switch between the two control algorithms based on the subject’s reaction to the drug administration (Bibian ¶ 0007-0010, 0073-0082).

Re Claim 11, Bibian in view of Burton and further in view of Martin and Martin733 disclose all of the limitations of Claim 7. Burton further discloses wherein the calculated index is used in controlling the at least one infusion pump or valve through adaptive control (Burton Pg. 4 ¶ 0040; Pgs. 10-11 ¶ 0131-0135; Pg. 13 ¶ 0165; Pgs. 34-36 ¶ 0529-0554) for the purpose of maintaining a patient's unconsciousness (Burton Pgs. 10-11 ¶ 0131; Pg. 13 ¶ 0165; Pg. 18 ¶ 0219; Pgs. 34-36 ¶ 0529-0554; Figs. 16 and 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the processor of Bibian in view of Burton and further in view of Martin and Martin733 to be configured to control the at least one infusion pump or valve controlled through adaptive control.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) and further in view of Martin et al. (USPGPub 2011/0021978) and Martin (USPGPub 2006/0009733) as applied to Claim 7 above, and further in view of Hungerford et al. (USPGPub 2012/0095433).

Re Claim 12, Bibian in view of Burton and further in view of Martin and Martin733 disclose all of the limitations of Claim 7. However, the aforementioned references fail to disclose wherein the algorithm is a robust PID controller designed to effectively account for patient variability in such a way that a unique controller can be used for a wide population of patients. Hungerford discloses an algorithm as a robust PID controller designed to account for patient variability for improved feedback control and error reduction (Hungerford Pg. 10 ¶ 0094). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the algorithm of Bibian in view of Burton and further in view of Martin and Martin733 to be a robust PID controller designed to account for patient variability as disclosed by Hungerford for improved feedback control and error reduction.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) and further in view of Martin et al. (USPGPub 2011/0021978) and Martin (USPGPub 2006/0009733) as applied to Claim 7 above, and further in view of Hickle (USPGPub 2002/0017296).

Re Claim 13, Bibian in view of Burton and further in view of Martin and Martin733 disclose all of the limitations of Claim 7. None of the aforementioned references disclose wherein the algorithm is adapted to the subject based on continuous on-line identification of the patient drug-sensitivity. Hickle discloses the algorithm adapted to the subject based on continuous on-line identification of the patient drug-sensitivity for preventing drug overdose (Hickle Pgs. 15-16 ¶ 0141). Therefore, it would have been obvious to one of ordinary skill in the .

Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068).

Re Claim 14, Bibian discloses an apparatus for automated drug delivery comprising an input adapted for connecting at least one electrophysical sensor with a feedback signal which may not be available at all times (Bibian Pgs. 1-2 ¶ 0010-0012; Pg. 15 ¶ 0127-0129); and at least one processor (Bibian Claim 1; ¶ 0013-0014), the processor comprising at least two control algorithms that maintain the apparatus in closed loop control (Bibian ¶ 0019). However, Bibian does not disclose an infusion pump for delivery of sedation or anesthesia, the processor comprising at least two control algorithms that calculate the input of the at least one infusion pump based on both a last available electrophysical sensor feedback signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; and the at least one infusion pump or valve is operated automatically based on the calculated input of said first control algorithm when the electrophysical sensor feedback signal is available from the input, and based on the calculated input of the said second control algorithm when the electrophysical sensor feedback signal is not available from the input. 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the apparatus with processor having at least two control algorithms of Bibian to have at least one infusion pump or valve for delivery of an anesthetic or sedative drug wherein the processor comprising at least two control algorithms wherein the at least two control algorithms calculate the input of the at least one infusion pump based on both a last available electrophysical sensor feedback signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; and the at least one infusion pump or valve is operated automatically based on the calculated input of said first control algorithm when the 

Re Claim 15, Bibian in view of Burton disclose all of the limitations of Claim 14. Furthermore, Bibian discloses at least two inputs adapted for connecting with the processor at least two electroencephalogram (EEG) electrodes (Bibian Pg. 4 ¶ 0043 to Pg. 5 ¶ 0045 - where each electrode communicates with the processor), the at least two electrodes each having a signal, the processor comprising an algorithm for real-time monitoring of the subjects EEG signals, quantifying the EEG signal, and calculating an index based on the subject's quantified EEG signals, and the EEG signal constitutes the feedback signal (Bibian Pg. 2 ¶ 0013-0014; Pg. 5 ¶ 0045).

Re Claim 16, Bibian in view of Burton disclose all of the limitations of Claim 14. As to Claim 16, Bibian also discloses a cortical suppression detection function on the processor adapted to monitor and notify the user when a subject's brain function is suppressed below a threshold level (Bibian Pg. 9 ¶ 0082 and Pg. 12 ¶ 0098-0099).

Re Claim 17, Bibian in view of Burton disclose all of the limitations of Claim 14. Bibian further discloses wherein the processor comprises a third control algorithm and the processor is further adapted to automatically switch between the first and third control algorithms based .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) as applied to Claim 15 above, and further in view of Martin (USPGPub 2006/0009733).

Re Claim 18, Bibian in view of Burton disclose all of the limitations of Claim 15. However, Bibian does not disclose an interface adapted for entering the subject's weight and a predetermined index setpoint prior to administration of a drug for anesthesia or sedation to the subject; at least one infusion pump or valve for delivery of an anesthetic or sedative drug; and wherein the at least one infusion pump or valve is adapted to be operated in a closed-loop, automatically, continuously and without human interaction to maintain the subject's unconsciousness at the predetermined index setpoint, and the at least one infusion pump or valve is adapted to be adjusted continuously with the processor to calculate an adequate modification of an infusion rate of the anesthetic or sedative drug to reach and/or maintain the predetermined index setpoint based on both the calculated index and the subject's weight once the apparatus has been applied to a subject, the subject's weight and the predetermined index have been entered by a user into the interface and the apparatus thereafter has been set into the closed loop.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bibian in view of Burton to comprise an interface adapted for entering the subject's weight and a predetermined index setpoint prior to administration of a drug for anesthesia or sedation to the subject; at least one infusion pump or valve for delivery of an anesthetic or sedative drug; and wherein the at least one infusion pump or valve is adapted to be operated in a closed-loop, automatically, continuously and without human interaction to maintain the subject's unconsciousness at the predetermined index 
	Bibian in view of Burton as applied to Claim 15 fail to disclose infusion adjusted continuously based on both the calculated index and the subject's weight, independent of the index. Martin discloses a BIS closed loop anesthetic delivery system where infusion is adjusted continuously based at least in part on both a calculated index (wherein bispectral index (BIS) is a quantified EEG signal) and the subject's weight, independent of the index for bringing a patient into an anesthetized state and maintaining said anesthetized state during a medical procedure (Martin Pgs. 2-3 ¶ 0016-0020). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bibian in view of Burton as applied to Claim 15 to comprise an infusion pump or valve adjusted continuously based on both the calculated index and the subject's weight, independent of the index as disclosed by Martin for bringing a patient into an anesthetized state and maintaining said anesthetized state during a medical procedure.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) as applied to Claim 14 above, and further in view of Martin et al. (USPGPub 2011/0021978).

Re Claim 19, Bibian in view of Burton disclose all of the limitations of Claim 14 Furthermore, Bibian discloses delivering an anesthetic, sedative, and analgesic to an unconscious subject (Bibian Pg. 5 ¶ 0047). Bibian in view of Burton fail to disclose at least two infusion pumps or valves with a first infusion pump or valve adapted for delivery of either an anesthetic or sedative drug and a second infusion pump or valve adapted for delivery of an analgesic. Martin discloses an infusion pump assembly comprising two infusion pumps with a first infusion pump or valve adapted for delivery of either an anesthetic/sedative drug and a second infusion pump or valve adapted for delivery of an analgesic (Martin Pg. 1 ¶ 0006) wherein both anesthetic or sedative and analgesic drugs are delivered in different quantities during surgical procedures. Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have modified the infusion pump of Bibian in view of Burton to be configured as two infusion pumps with a first infusion pump adapted for delivery of either an anesthetic or sedative drug and a second infusion pump adapted for delivery of an analgesic as disclosed by Martin wherein both anesthetic or sedative and analgesic drugs are delivered in different quantities during surgical procedures.
	Bibian also fails to disclose wherein the at least two infusion pumps are operated automatically based on the calculated input of said first control algorithm when the feedback signal is available, and based on the calculated input of the second control algorithm when the .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) as applied to Claim 15 above, and further in view of Martin (USPGPub 2006/0009733) as applied to Claim 18 above, and further in view of Martin (USPGPub 2006/0009734), hereinafter Martin734.

Re Claim 20, Bibian in view of Burton as applied to Claim 15 above, and further in view of Martin disclose all of the limitations of Claim 18. These references fail to disclose the subject's weight is used to quantify the subject's variability in controlling the at least one .

Response to Arguments
Applicant’s arguments filed 12/22/2020 with respect to 112 new matter rejections of Claims 3-4, 9-10 and 16 have been fully considered and are persuasive. In light of amendments to Claims 3-4, 9-10 and 16, examiner is finding that these claims all have support in the specification. Support for Claims 3, 9 and 16 is found at applicant’s specification Page 38 Lines 6-8. Support for Claims 4 and 10 is found at applicant’s specification Page 53 Lines 27-30. Therefore, 112 new matter rejections of Claims 3-4, 9-10 and 16 are hereinafter withdrawn. Applicant’s arguments filed 12/22/2020 with respect to Claim objection of Claim 1 has been fully considered and are persuasive. The claim objection of Claim 1 has been withdrawn.

Applicant’s arguments with respect to Claim 2, Pages 20-23, Claim 4, Pages 23-26, Claim 5, Pages 26-28, Claim 8, Pages 35-37, Claim 10, Pages 37-38, Claim 17, Page 43, and Claim 19, Page 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant’s arguments on Page 8 of the response directed to 112 new matter rejections have been addressed above. Applicant’s arguments directed to 103 rejections begin on Page 11. Applicant argues examiner has not performed “the factual inquiries set forth in Graham v. John Deere Co.” However, all rejections above include Graham v. John Deere inquiries. These arguments are hereinafter moot. At the bottom of Page 13, applicant argues:
The Examiner throughout his remarks attempts to claim that the Applicants’ remarks fail to comply with 37 CFR 1.111(b) in that he alleges they amount to a general allegation without specifically pointing out how the language of the claims patentable distinguishes them from the references. When the Applicant’s underline portions of the claims and provide evidence that the reference doesn’t teach those portion’s claimed it is clear the Applicants are complying with their requirements under 37 CFR 1.111(b).

	On Page 14 of the response, applicant argues that none of the prior art discloses any aspect of Claim 1. In the middle of Page 15, applicant argues:
In Burton the patient specific data such as body mass index (weight, height), sex and age are used by the analysis algorithms for determining the subject’s state of consciousness. Burton ¶ 0131. In the present invention the index is calculated and the subject’s body weight, independent of the index, is used along with the index in controlling the infusion pump or valve. Burton goes on to state “no one has linked critical parameters such as weight, age and sex of a patient to the sensitivity and weighting of depth of anesthesia monitoring.” Burton ¶ 0132. Burton further states that such data is used to vary the sensitivity of important thresholds and to monitor sensitivity of the depth of consciousness (or anesthesia).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	At the top of Page 16 of the response, applicant argues that prior art Burton fails to disclose a closed loop. However, applicant does not cite anything from cited paragraphs 0210-0211 of Burton to support this argument. Furthermore, paragraph 0210 of Burton quite literally describes a closed feedback loop and references Fig. 48 showing a diagram of a closed loop. In the remainder of Page 16, applicant’s arguments turn to secondary reference Martin. However, applicant’s description of Martin has no basis in prior art Martin. Applicant is attempting to characterize Martin as a reference that applicant’s claims could overcome. However, applicant at no point references any of the paragraphs from Martin which were used to reject the present case. Applicant’s arguments directed to martin are therefore moot. Applicant’s arguments on Pages 17 through the majority of Claim 19 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant does not appear to cite to any of the paragraphs in which Martin was relied on in rejecting the present claims. Furthermore, the bottom of Page 18 is replete 
	The bottom of Page 19 leading into Page 20 is directed to Claim 3. However, these arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, applicant appears to concede that prior art Bibian teaches applicant’s Claim 3 limitation of Cortical suppression. As to notification, applicant never refers to cited paragraphs upon which examiner relies to make obvious notification. Arguments on Pages 20-23 directed to independent Claim 2 have been addressed above under arguments directed to Claim 1. Applicant’s arguments on Page 26 directed to Claim 5 has also been addressed above under arguments directed to Claim 1. 
	Applicant's arguments directed to Claim 6 begin on Page 29 of the response. With regard to secondary reference Hungerford, applicant argues "Hungerford et al. does not teach or disclose an apparatus wherein the processor automatically adjusts in closed loop with no human intervention at least two infusion pumps and/or valves one pump or valve to deliver either an anesthetic or sedative, and another to deliver an analgesic to the unconscious subject as claimed." However, Hungerford explicitly discloses two infusion pumps (Hungerford Pg. 2 ¶ 0012). It would appear irrelevant that Hungerford's second pump acts as a redundancy so long as Hungerford discloses the limitations of Claim 6, particularly where Bibian in view of Burton and further in view of Martin disclose a processor that adjusts delivery in a closed loop. The remainder of applicant's arguments directed to Claim 6 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention 
	Applicant’s arguments directed to Claims 7, 9 and 11 begin at the bottom of Page 31. However, these arguments have been addressed above. In the middle of Page 38 of the response, applicant argues with respect to Claim 12 that prior art Bibian, Hickle and Hungerford fail to disclose “wherein the algorithm is a robust PIP controller designed to effectively account for patient variability in such a way that a unique controller can be used for a wide population of patients as claimed.” Thereafter, applicant argues Hungerford “teaches nothing about patient variability nor the use of the processor to control at least two pumps and/or valves to deliver more than one medication concurrently.” However, Hungerford was not relied upon to teach these limitations. Applicant’s arguments directed to Claim 13 beginning at the bottom of Page 38 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments directed to Claims 14-16 beginning on Page 39 have been previously addressed. Applicant’s arguments .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                           

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                 
04/07/2021